 


109 HR 5009 IH: Ryan White CARE Act Amendments of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5009 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Weldon of Florida (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reauthorize the HIV Health Care Services Program under title XXVI of the Public Health Service Act. 
 
 
1.Short titleThis Act may be cited as the Ryan White CARE Act Amendments of 2006. 
2.Reauthorization of appropriationsTitle XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is amended— 
(1)in section 2677— 
(A)in subsection (a), by striking 2001 through 2005 and inserting 2006 through 2010; and 
(B)in subsection (b), by striking 2001 through 2005 and inserting 2006 through 2010; 
(2)in section 2625(c)(2)(A), by striking 2001 through 2005 and inserting 2006 through 2010; 
(3)in section 2631(d), by striking 2005 and inserting 2010; 
(4)in section 2655, by striking 2001 through 2005 and inserting 2006 through 2010; 
(5)in section 2671(l), as redesignated by section 4(d)(1) of this Act, by striking for each of and all that follows through the period and inserting for each of the fiscal years 2006 through 2010.; and 
(6)in section 2692(c)— 
(A)in paragraph (1), by striking 2001 through 2005 and inserting 2006 through 2010; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking 2001 through 2005 and inserting 2006 through 2010; and 
(ii)in subparagraph (B), by striking 2001 through 2005 and inserting 2006 through 2010. 
3.DefinitionsSection 2676 of the Public Health Service Act (42 U.S.C. 300ff–76) is amended— 
(1)by redesignating paragraphs (11) and (12), as paragraphs (12) and (15), respectively; 
(2)by inserting after paragraph (10) the following: 
 
(11)Partner notificationThe term partner notification means the process by which— 
(A)an HIV-positive individual provides the names of such individual's sex and needle-sharing partners to health care providers or other health workers, who then confidentially notify the partners directly of the partners' exposure to HIV; and 
(B)current and past partners of an HIV-positive individual (index person) are confidentially notified of the partners' exposure to HIV, counseled about the partners' exposure, and offered services, including testing, referrals for treatment, and notification of the partners' sex and needle-sharing partners.; and 
(3)by inserting after paragraph (12) (as redesignated by paragraph (1)) the following: 
 
(13)Primary medical careThe term primary medical care means medical care that consists of medication, prescription drugs, diagnostic tests, visits with physicians and medically credentialed health care providers, treatment for oral health, treatment for psychiatric conditions, and treatment for other health care conditions directly related to HIV/AIDS infection, as well as the cost of health insurance premiums, co-payments, and deductibles. Such term does not include case management for non-medical services or short-term transitional housing. 
(14)Routine testingThe term routine testing means HIV testing— 
(A)that is administered automatically to those accessing health care services for any reason; and 
(B)in which— 
(i)pre-test counseling is not required but the subject is notified that the subject will receive an HIV test and the subject may opt out of such testing; and 
(ii)for those individuals with a positive test result, post-test counseling, including referrals to care, is provided and confidentiality is protected.. 
4.Funding for primary medical care 
(a)Part aSection 2604 of the Public Health Service Act (42 U.S.C. 300ff–14) is amended by adding at the end the following: 
 
(h)Required funding for primary medical careNotwithstanding any other provision of law, a grantee under this part shall expend not less than 75 percent of the funds received under the grant on primary medical care.. 
(b)Part bSection 2612 of the Public Health Service Act (42 U.S.C. 300ff–22) is amended by adding at the end the following: 
 
(e)Required funding for primary medical careNotwithstanding any other provision of law, a grantee under this part shall expend not less than 75 percent of the funds received under the grant on primary medical care.. 
(c)Part cSubpart II of part C of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–61 et seq.) is amended by adding at the end the following: 
 
2668.Required funding for primary medical careNotwithstanding any other provision of law, a grantee under this part shall expend not less than 75 percent of the funds received under the grant on primary medical care. Grant funds expended for the services described in subparagraphs (B) through (E) of section 2651(b)(2) shall count as expenditures on primary medical care..  
(d)Grants for coordinated services and access to research for women, infants, children, and youthSection 2671 of the Public Health Service Act (42 U.S.C. 300ff–71) is amended— 
(1)by redesignating subsection (k) as subsection (l); and 
(2)by inserting after subsection (j) the following: 
 
(k)Required funding for primary medical careNotwithstanding any other provision of law, a grantee under this section shall expend not less than 75 percent of the funds received under the grant on primary medical care.. 
5.Supplemental treatment drug grants safety net 
(a)In generalSection 2618(a)(2)(I)(ii) of the Public Health Service Act (42 U.S.C. 300ff–28(a)(2)(I)(ii)) is amended by striking subclauses (V) and (VI) and inserting the following: 
 
(V)Funding 
(aa)Authorization of appropriationsThere is authorized to be appropriated to carry out this clause for a fiscal year an amount that is not more than 8 percent of the amount appropriated to carry out section 2616 for such fiscal year. 
(bb)Transfer of funds when appropriations are insufficient 
(AA)In generalFor any fiscal year for which the amount appropriated to carry out this clause and the amount redistributed to carry out this clause pursuant to section 2679 total less than 5 percent of the amount appropriated to carry out section 2616 for such fiscal year, the Secretary shall transfer from funds appropriated to carry out this part (except this section) and parts A, C, D, E, and F, for the fiscal year and in accordance with subitem (BB), such amounts as are necessary to make the lesser of $35,000,000 or 5 percent of the amount appropriated to carry out section 2616 for such fiscal year, available to carry out this clause for such fiscal year. 
(BB)Formula for the transfer of fundsIn carrying out subitem (AA) for a fiscal year, the Secretary shall transfer from each part under this title an amount, from the amount of funds appropriated for such part for the fiscal year, that bears the same relation to the total amount required to be transferred under subitem (AA) for the fiscal year, as the amount of funds appropriated to carry out such part for the fiscal year bears to the total amount of funds appropriated to carry out this title for such fiscal year. 
(CC)Additional amounts from HRSAIn addition to transferring funds under subitem (AA), the Secretary may transfer, for any fiscal year for which the amount appropriated to carry out this clause is less than $35,000,000, not more than $5,000,000 from administrative funds of the Health Resources and Services Administration of the Department of Health and Human Services to carry out this clause.. 
(b)Return of unobligated funds 
(1)In generalPart D of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.) is amended by adding at the end the following: 
 
2679.Unobligated funds used for supplemental treatment drug grantsNotwithstanding any other provision of this title, any funds received under this title during a fiscal year that remain unobligated at the end of the second fiscal year succeeding the fiscal year during which the funds were received shall be returned to the Administrator of the Health Resources and Services Administration who shall redistribute such funds to carry out section 2618(a)(2)(C)(ii).. 
(2)Conforming amendmentsSection 2618 of the Public Health Service Act (42 U.S.C. 300ff–28) is amended— 
(A)in subsection (a)(2)(I)(ii)(I) by striking subclause (V) and inserting subclause (V) and section 2679; and 
(B)by striking subsection (d). 
6.Ensuring equitable per case funding 
(a)Distribution of fundsSection 2618(a) of the Public Health Service Act (42 U.S.C. 300ff–28(a)) is amended— 
(1)in paragraph (1)(A)— 
(A)in clause (i)— 
(i)in subclause (I), by striking cases of acquired immune deficiency syndrome, as determined under paragraph (2)(D) and inserting cases of HIV disease (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention); and 
(ii)in subclause (II)— 
(I)by striking cases of acquired immune deficiency syndrome, as determined under paragraph (2)(D) and inserting cases of HIV disease (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention); and 
(II)by inserting and after the semicolon; and 
(B)in clause (ii), by striking paragraph (2)(H) and inserting paragraph (2)(B); and 
(2)in paragraph (2)— 
(A)by striking subparagraphs (A) through (G) and inserting the following: 
 
(A)Formula 
(i)In generalThe amount referred to in paragraph (1)(A)(ii) for a State and paragraph (1)(B) for a territory of the United States shall be determined— 
(I)for fiscal year 2007, according to the formula under this paragraph as in effect on the day before the date of enactment of the Ryan White CARE Act Amendments of 2006; and 
(II)for fiscal year 2008 and each succeeding fiscal year, according to the formula described in clause (ii). 
(ii)Amount based on cases not counted under part AA State or territory of the United States shall receive an amount under this part for a fiscal year that bears the same relation to the amount appropriated under section 2677(b) for grants under this part for the fiscal year as the number of cases determined under clause (iii) for the State or territory for such fiscal year bears to the total number of cases determined under clause (iii) for all States and territories for such fiscal year. 
(iii)Number of cases 
(I)Reporting system in effect prior to October 2000In the case of a State or territory that has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2000, the number of cases under this clause for such State or territory for a fiscal year shall be equal to the total number of reported cases of HIV disease (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in the State or territory during such year, minus the number of reported cases of HIV disease (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in such State or territory that are within an eligible area (as determined under part A). 
(II)Reporting system in effect prior to October 2006 but after October 2000In the case of a State or territory that has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2006, but on or after October 1, 2000, the number of cases under this clause for such State or territory for a fiscal year shall be equal to the total number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) living in the State or territory during such year, minus the number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) living in such State or territory that are within an eligible area (as determined under part A). 
(III)Reporting system not in effect by October 2006In the case of a State or territory that has not enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2006, the number of cases under this clause for such State or territory for a fiscal year shall be equal to— 
(aa)until such time as such State or territory has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention, the total number of reported cases of acquired immune deficiency syndrome (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in the State or territory during such year, minus the number of reported cases of acquired immune deficiency syndrome (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in such State or territory that are within an eligible area (as determined under part A); and 
(bb)once such State or territory has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention, the total number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) living in the State or territory during such year, minus the number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) living in such State or territory that are within an eligible area (as determined under part A).; 
(B)by redesignating subparagraphs (H) and (I) as subparagraphs (B) and (C), respectively; 
(C)in subparagraph (B) (as redesignated by subparagraph (B))— 
(i)by striking subparagraph (I)(i) each place the term appears and inserting subparagraph (C)(i); and 
(ii)by adding at the end the following: 
 
(iii)Effective dateThis subparagraph shall be effective through September 30, 2008.; and 
(D)in subparagraph (C)(i) (as redesignated by subparagraph (B)), by striking subclauses (I) and (II) and inserting the following: 
 
(I)100 percent of such amount; and 
(II)the percentage constituted by the ratio of the total number of reported cases of HIV disease (reported to an confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in the State to the total number of reported cases of HIV disease (reported to an confirmed as accurate by the Director of the Centers for Disease Control and Prevention) living in all States..  
(b)Conforming amendmentsSection 2631(c) of the Public Health Service Act (42 U.S.C. 300ff–38(c)) is amended by striking for use for purposes of section 2618(a)(2)(D)(i) and inserting as reported to and confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention. 
(c)Striking of supplemental grants in emerging communitiesTitle XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is amended by striking section 2620. 
7.Ensuring funding corresponds with epidemiological trends 
(a)Establishment of programs of grants 
(1)In generalSection 2601 of the Public Health Service Act (42 U.S.C. 300ff–11) is amended— 
(A)in subsection (a), by striking for which there and all that follows through the period and inserting for which there is a cumulative total of more than 2,500 living cases of HIV disease (reported to and confirmed as accurate by the Director of the Centers for Disease Control and Prevention). The Secretary shall make grants in accordance with section 2603 to not more than 60 metropolitan areas that are eligible for such grants pursuant to this subsection.; 
(B)in subsection (b), by striking cases of acquired immune deficiency syndrome and inserting living cases of HIV disease; 
(C)by striking subsection (c) and inserting the following: 
 
(c)Requirements regarding population 
(1)Number of individualsThe Secretary may not make a grant under this section for a metropolitan area unless the area has a population of 500,000 or more individuals. 
(2)Geographic boundariesFor purposes of eligibility under this part, the boundaries of each metropolitan area are the boundaries that correspond with the Office of Management and Budget definition of metropolitan statistical area for the year that is most recent to the year for which the determination is made.; and 
(D)by striking subsection (d) and inserting the following: 
 
(d)Continued status as eligible area 
(1)Metropolitan areas that were eligible areas for fiscal year 1996Notwithstanding any other provision of this section, a metropolitan area that was an eligible area under this part for fiscal year 1996 shall be an eligible area under this part until such metropolitan area does not meet the qualifications of an eligible area as described in this section for 2 consecutive years. 
(2)Metropolitan areas to remain eligible areas until 2 consecutive years of not qualifying as an eligible areaNotwithstanding any other provision of this section except as provided in paragraph (1), a metropolitan area shall be deemed an eligible area under this section until such time as such metropolitan area does not meet the qualifications of an eligible area as described in this section for 2 consecutive years.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 1, 2007. 
(b)Type and distribution of grantsSection 2603(a)(4) of the Public Health Service Act (42 U.S.C. 300ff–13(a)) is amended— 
(1)in subparagraph (A), by striking For each and inserting Except as provided in subparagraph (D), for each; and 
(2)by adding at the end the following: 
 
(D)Phase-out of increases in grantsNotwithstanding any other provision of this paragraph— 
(i)for fiscal year 2007, in the case of an eligible area in a protection period for such fiscal year, the Secretary shall increase the amount of the grant made pursuant to paragraph (2) for the area to ensure that the grant is not less than 50 percent of the amount of the grant made for the eligible area pursuant to such paragraph for the base year for the protection period; 
(ii)for fiscal year 2008, in the case of an eligible area in a protection period for such fiscal year, the Secretary shall increase the amount of the grant made pursuant to paragraph (2) for the area to ensure that the grant is not less than 25 percent of the amount of the grant made for the eligible area pursuant to such paragraph for the base year for the protection period; and 
(iii)for fiscal year 2009 and each succeeding fiscal year, in the case of an eligible area in a protection period for such fiscal year, the Secretary shall not increase the amount of the grant pursuant to this paragraph.. 
8.Prohibition on funding for entities that prohibit or impose barriers on partner notificationPart D of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by section 5, is further amended by adding at the end the following: 
 
2679A.Prohibition on funding for entities that prohibit or impose barriers on partner notificationBeginning 25 months after the date of enactment of this section, a State or locality that prohibits or imposes significant administrative, statutory, regulatory, or practical barriers to programs of partner notification shall not be eligible to receive funds under this title.. 
9.Coverage for treatment for hepatitis b and hepatitis c co-infection 
(a)Coverage under parts A and bSection 2604(b)(1) of the Public Health Service Act (42 U.S.C. 300ff–14(b)(1)) is amended by adding at the end the following: 
 
(E)Treatment for hepatitis B or hepatitis C for HIV-positive individuals who are co-infected with such hepatitis.. 
(b)Coverage under part cSection 2651(b)(2) of the Public Health Service Act (42 U.S.C. 300ff–51(b)(2)) is amended— 
(1)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(2)by adding at the end the following: 
 
(F)providing treatment for hepatitis B or hepatitis C for HIV-positive individuals who are co-infected with such hepatitis.. 
(c)Special projects of national significanceSection 2691(d) of the Public Health Service Act (42 U.S.C. 300ff–101(d)) is amended— 
(1)in paragraph (5), by striking and after the semicolon; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(7)HIV-positive individuals who are co-infected with hepatitis B or hepatitis C.. 
(d)HIV/AIDS communities, schools, and centersSection 2692(a)(1) of the Public Health Service Act (42 U.S.C. 300ff–111(a)(1)) is amended— 
(1)in subparagraph (C), by striking and after the semicolon; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(E)to educate health care providers and service providers regarding identification, treatment, and treatment adherence and prevention education for patients co-infected with HIV and hepatitis B or hepatitis C.. 
10.Planning councilsSection 2602(b) of the Public Health Service Act (42 U.S.C. 300ff–12(b)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (L), by striking and after the semicolon; 
(B)in subparagraph (M), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(N)faith-based organizations; and 
(O)individuals who are co-infected with HIV and hepatitis B or hepatitis C.; 
(2)in paragraph (5)— 
(A)in subparagraph (B), by adding at the end the following: Any conflict of interest of an individual on the planning council shall be reported to the Administrator of the Health Resources and Services Administration and shall be available to the public.; and 
(B)in subparagraph (C)(i), by striking , are not officers and all that follows through paragraph (4)(A). and inserting and reflect the demographics of the population of individuals with HIV disease as determined under paragraph (4)(A), and not less than 51 percent of the council shall be individuals who are not officers, employees, or consultants to any entity that receives amounts from such a grant and do not represent any such entity.; and 
(3)by adding at the end the following: 
 
(8)Funding decisionsAny funding decision of the planning council shall require approval by the chief elected official and chief executive officer of the eligible area involved.. 
11.Reduction of administrative costs 
(a)Part ASection 2604(f)(2) of the Public Health Service Act (42 U.S.C. 300ff–14(f)(2)) is amended— 
(1)in subparagraph (A), by striking and after the semicolon; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)costs associated with the activities of the planning council and the planning for the allocation of funds and services under this part.. 
(b)Part bSection 2618(b) of the Public Health Service Act (42 U.S.C. 300ff–28(b)) is amended— 
(1)by inserting before paragraph (2) the following: 
 
(1)[Reserved].; and 
(2)in paragraph (4)— 
(A)in subparagraph (B), by inserting , including costs associated with the planning for the allocation of funds and services under this part before the period at the end; and 
(B)in subparagraph (C)— 
(i)in clause (ii), by striking and after the semicolon; 
(ii)in clause (iii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following: 
 
(iv)costs associated with the planning for the allocation of funds and services under this part.. 
12.Rapid routine testing 
(a)In generalPart D of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by sections 5 and 8, is further amended by adding at the end the following: 
 
2679B.Rapid routine testing 
(a)In general 
(1)In generalExcept as provided in paragraph (2), the Secretary shall require rapid routine testing of each client at any health facility, provider, clinic, or entity (including an HIV, STD, or substance abuse clinic) receiving funding from the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, the Health Resources and Services Administration, the Centers for Medicare & Medicaid Services, or any reproductive health program administered by the Secretary. 
(2)ExceptionRapid routine testing shall not be required in the case of an individual who has already been diagnosed with HIV infection. 
(b)Pregnant women and newbornsThe Secretary shall require— 
(1)a health facility receiving Federal funds or a Federal health program (including a program supported under this title) that is treating a pregnant woman to offer to such woman routine testing; and 
(2)a health facility receiving Federal funds or a Federal health program (including a program supported under this title) that is treating a newborn to offer to the parents of such newborn rapid routine testing of such newborn if such newborn's mother's HIV status is unknown. 
(c)Counseling and treatmentAn entity or program that conducts routine testing pursuant to this section shall provide to each individual tested pursuant to this section who tests positive for HIV antibodies, appropriate counseling and referral into treatment in a timely manner. 
(d)TestingThe Director of the Centers for Disease Control and Prevention shall annually purchase and distribute not less than 1,500,000 rapid HIV tests, including tests that are oral based. 
(e)State or local prohibitionsBeginning 25 months after the date of enactment of this section, a State or locality that prohibits or imposes significant administrative, statutory, regulatory, or practical barriers to routine testing as described in this section shall not be eligible to receive funds under this title.. 
(b)CDC guidelines for pregnant womenSection 2625 of the Public Health Service Act (42 U.S.C. 300ff–33) is amended— 
(1)in subsection (a), by striking voluntary and inserting routine; and 
(2)in subsection (c)(1)(C), by striking voluntary HIV testing for such disease and inserting routine testing. 
13.ADAP recommended formulary and report cardSection 2616 of the Public Health Service Act (42 U.S.C. 300ff–26) is amended by adding at the end the following: 
 
(f)Recommendations for minimum standard formulary and annual report 
(1)In generalIn carrying out this section, the Secretary shall issue guidelines that provide recommendations for therapeutics described in subsection (a) that shall, at a minimum, be included in the formularies that are maintained by the States for purposes of this section. 
(2)Annual reportsNot later than May 31 of each year, the Secretary shall submit to Congress a report that, with respect to the program under this section, specifies the following: 
(A)For each State: 
(i)The number of patients who have requested therapeutics described in subsection (a) from the program as carried out in the State, but are on a waiting list because such program does not have the capacity to serve the patients. 
(ii)If patients on the waiting list are receiving such therapeutics, the sources from which the patients are obtaining the therapeutics. 
(iii)The estimated cost to provide the amount of therapeutics that would be necessary to serve all patients on the waiting list and thereby eliminate the wait in the State. 
(iv)Each source of funds that, in addition to funds appropriated to carry out this part, is used by the State to provide therapeutics under the program. 
(B)Each State whose formulary maintained for purposes of the program does not meet the recommendations of the Secretary under paragraph (1). 
(C)The actions being taken by States with such waiting lists to reduce the number of patients on the lists, including any restrictions imposed by the States on the number or quantity of therapeutics made available under the program. 
(D)The amount of funds each State receives under this title and how such funds have been allocated among each of the following categories: 
(i)Therapeutics. 
(ii)Primary medical care, including medical evaluations and physician services. 
(iii)Support services, administrative costs, and other expenses not included in clause (i) or (ii).. 
14.State flexibility in providing HIV/AIDS care 
(a)In generalSection 2612 of the Public Health Service Act (42 U.S.C. 300ff–22), as amended by section 4, is further amended by adding at the end the following: 
 
(f)State flexibility in providing HIV/AIDS careUpon approval by the Secretary, a State may use amounts provided under a grant made under this part for providing medical assistance to individuals who are eligible for assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and are HIV-positive.. 
(b)Supplement, not supplantPart D of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by sections 5, 8, and 12, is further amended by adding at the end the following: 
 
2679C.Supplement, not supplant State medicaid fundingFunds received by a State under this title shall be used to supplement, and not supplant, State funds that would otherwise be used for the State share of expenditures under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for providing medical assistance to individuals who are eligible for such assistance and are HIV-positive.. 
15.Prices paid for therapeutics for ADAP 
(a)In generalSection 2616 of the Public Health Service Act (42 U.S.C. 300ff–26), as amended by section 13, is further amended by adding at the end the following: 
 
(g)Prices paid for therapeuticsThe Administrator of the Health Resources and Services Administration shall routinely analyze and report to Congress on the prices for therapeutics paid by programs established under this section.. 
(b)Coordination of all therapeutic purchases through ADAPPart D of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–71 et seq.), as amended by sections 5, 8, 12, and 14, is further amended by adding at the end the following: 
 
2679D.Coordination of all therapeutic purchases through ADAPIn any purchases of therapeutics to treat HIV disease pursuant to a program that receives Federal assistance under this title, an entity shall coordinate such purchases through the program described in section 2616 in order to ensure that the recipients of the therapeutics are receiving the best possible price for the therapeutics.. 
16.Authorization of appropriations for ADAPSection 2616 of the Public Health Service Act (42 U.S.C. 300ff–26), as amended by sections 13 and 15, is further amended by adding at the end the following: 
 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$800,000,000 for fiscal year 2006; 
(2)$870,000,000 for fiscal year 2007; 
(3)$940,000,000 for fiscal year 2008; 
(4)$1,010,000,000 for fiscal year 2009; and 
(5)$1,080,000,000 for fiscal year 2010.. 
17.Special projects of national significanceSection 2691 of the Public Health Service Act (42 U.S.C. 300ff–101) is amended— 
(1)in subsection (a), by striking the greater of $20,000,000 or 3 percent of such amount appropriated under each such part, but not to exceed $25,000,000, and inserting not more than $15,000,000; and 
(2)by adding at the end the following: 
 
(h)Pilot programsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall use funds available under this section to conduct not less than 5 pilot programs to evaluate various forms of partner notification programs, including attitudes of source patients and those being notified towards such services and the cost effectiveness of such programs. 
(i)Standard electronic client information data systemThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall use funds available under this section to develop a standard electronic client information data system to improve coordination of coverage provided to patients under programs supported under this title, as well as programs under the medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.). 
(j)StudyThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall use funds available under this section to conduct a study to develop recommendations for best primary medical care practices for disease management for those living with HIV disease or AIDS.. 
18.Housing opportunities for persons with HIV/AIDS 
(a)HOPWA formula amendmentsSection 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) is amended— 
(1)in paragraph (1)— 
(A)by striking The Secretary and inserting Except as provided in subsection (h), the Secretary; 
(B)by striking cases of acquired immunodeficiency syndrome each place that terms appears and inserting reported living cases of HIV disease (as reported to, and confirmed as accurate, by the Director of the Centers for Disease Control and Prevention); 
(C)in subparagraph (B), by striking acquired immunodeficiency syndrome and inserting reported living cases of HIV disease (as reported to, and confirmed as accurate, by the Director of the Centers for Disease Control and Prevention); and 
(D)in the undesignated matter following subparagraph (B), in the second sentence, by striking reported to and confirmed by the Director of the Centers for Disease Control of the Public Health Service; and 
(2)in paragraph (3), by striking acquired immunodeficiency syndrome each place that term appears and inserting HIV disease. 
(b)Transition formula and exception to the use of reported HIV dataSection 854 of the AIDS Housing Opportunity Act (42 U.S.C. 12903) is amended by adding at the end the following: 
 
(g)Transition formulaIn applying the formula allocation under subsection (c)(1), the Secretary shall— 
(1)for fiscal year 2007, allocate— 
(A)75 percent of any amounts made available for allocation, using the formula allocation described in subsection (c), as in effect on the day before the date of enactment of the Ryan White CARE Act Amendments of 2006; and 
(B)25 percent of such amounts made available for allocation, using the formula allocation described in subsection (c), as amended by the Ryan White CARE Act Amendments of 2006; 
(2)for fiscal year 2008, allocate— 
(A)25 percent of any amounts made available for allocation, using the formula allocation described in subsection (c), as in effect on the day before the date of enactment of the Ryan White CARE Act Amendments of 2006; and 
(B)75 percent of such amounts made available for allocation, using the formula allocation described in subsection (c), as amended by the Ryan White CARE Act Amendments of 2006; and 
(3)for fiscal year 2009, and each fiscal year thereafter, allocate any amounts made available for allocation using the formula allocation described in subsection (c), as amended by the Ryan White CARE Act Amendments of 2006. 
(h)Exception to the use of reported HIV dataAny State or city— 
(1)that has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2000, shall for purposes of allocating any amounts under subsection (c) to that State or city, have such allocation determined by using the formula allocation described in such subsection, as amended by the Ryan White CARE Act Amendments of 2006; 
(2)that has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2006, but on or after October 1, 2000, shall for purposes of allocating any amounts under subsection (c) to that State or city, have such allocation determined by using the formula allocation based on the number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) instead of reported living cases of HIV disease (as reported to, and confirmed as accurate, by the Director of the Centers for Disease Control and Prevention); and 
(3)that does not have an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention prior to October 1, 2006, shall for purposes of allocating any amounts under subsection (c) to that State or city— 
(A)until such time as such State or city has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention, have such allocation determined by using the formula allocation described in such subsection as in effect on the day before the date of enactment of the Ryan White CARE Act Amendments of 2006; and 
(B)once such State or city has enacted an HIV reporting system that has been confirmed as accurate and reliable by the Director of the Centers for Disease Control and Prevention, have such allocation determined by using the formula allocation based on the number of cases of HIV disease (estimated by the Director of the Centers for Disease Control and Prevention) instead of reported living cases of HIV disease (as reported to, and confirmed as accurate, by the Director of the Centers for Disease Control and Prevention).. 
(c)Allocation requirementSection 854 of the AIDS Housing Opportunity Act (42 U.S.C. 12903) is amended by adding at the end the following: 
 
(h)Allocation requirementThe Secretary shall ensure that not less than 75 percent of all amounts allocated under this section are used for the provision, construction, maintenance, or development of housing assistance.. 
19.Ensuring stability in infrastructureSection 2618(a)(2)(B)(i) of the Public Health Service Act (42 U.S.C. 300ff–28(a)(2)(B)(i)), as redesignated by section 6, is amended— 
(1)by striking 2000 each place the term appears and inserting 2005; 
(2)in subclause (I), by striking 2001, 99 percent and inserting 2006, 95 percent; 
(3)in subclause (II), by striking 2002, 98 percent and inserting 2007, 90 percent; 
(4)in subclause (III), by striking 2003, 97 percent and inserting 2008, 85 percent; 
(5)in subclause (IV), by striking 2004, 96 percent and inserting 2009, 80 percent; and 
(6)in subclause (V), by striking 2005, 95 percent and inserting 2010, 75 percent. 
20.Coordination of granteesSection 2675 of the Public Health Service Act (42 U.S.C. 300ff–75) is amended by adding at the end the following: 
 
(f)Coordination of grantees requirement 
(1)In generalThe Secretary shall provide State AIDS officials with the authority to request and obtain all information necessary for States to coordinate HIV care and treatment pursuant to this title with other federally funded projects to maximize efficiency and effectiveness of HIV/AIDS services. 
(2)Coordination of servicesAs a condition of receipt of funds under this title, an entity shall participate in a process established by the State in which the entity is located to coordinate HIV/AIDS services across the State.. 
21.Technical correctionsTitle XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.) is amended— 
(1)in section 2604— 
(A)in subsection (b)(2)(A), by striking entities,, and inserting entities,; and 
(B)in subsection (f)— 
(i)by striking the subsection heading and inserting the following: Administration; and 
(ii)in paragraph (1), by striking administration,. and inserting administration.; 
(2)in section 2617(b)(6)(B)(iv), by inserting section before 2615; 
(3)in section 2618(a)(3)(B), by striking means, and inserting means; 
(4)in section 2662(c)(3)(C)(ii), by striking HIV. and inserting HIV; and; and 
(5)in section 2692(b)(2), by striking in section the section and inserting in the section. 
 
